— In a negligence claim to recover damages for personal injuries, claimant appeals, on the ground of inadequacy, from so much of a judgment of the Court of Claims (McCabe, J.), dated February 8, 1982, as awarded her the principal sum of $25,000, and the defendant cross-appeals from the same judgment which was in favor of claimant and against it on the issue of negligence. Judgment reversed, on the law, without costs or disbursements, and claim dismissed. While she was a student at the State University of New York at Stony Brook, claimant was allegedly raped in her dormitory. Although claimant sought to recover damages predicated upon the State’s liability as a landlord, in actuality, the claim was based upon the State’s failure to provide adequate police protection. However, the State does not owe a duty to claimant to provide her with such protection absent a special relationship between the State and claimant, which was not established at trial (see Bass v City of New York, 38 AD2d 407, affd 32 NY2d 894; cf. Weiner v Metropolitan Transp. Auth., 55 NY2d 175). Damiani, J. P., Lazer, Thompson and Gulotta, JJ., concur.